Name: 88/617/EEC: Commission Decision of 1 December 1988 on improving the efficiency of agricultural structures in Italy (Tuscany) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural structures and production;  farming systems;  agricultural policy
 Date Published: 1988-12-13

 Avis juridique important|31988D061788/617/EEC: Commission Decision of 1 December 1988 on improving the efficiency of agricultural structures in Italy (Tuscany) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) Official Journal L 343 , 13/12/1988 P. 0027 - 0028*****COMMISSION DECISION of 1 December 1988 on improving the efficiency of agricultural structures in Italy (Tuscany) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) (88/617/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas the Italian Government has forwarded Decision No 154 of the Tuscany Region of 10 May 1988 on the implementation of Regulation (EEC) No 797/85 pursuant to Article 24 (4) of Regulation (EEC) No 797/85; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community to the common measure provided for in Article 1 of that Regulation are satisfied in the light of the compatibility of the abovementioned provisions with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the aids provided for by Article 4 of Regulation (EEC) No 797/85 are reserved for farmers practising farming as their main occupation in accordance with Article 2 (5) of that Regulation; whereas point 1.1.2 of the provisions forwarded must accordingly be applied in such a way that in each case Italy verifies compliance with this condition; Whereas the aids to investments granted to farmers not submitting a material improvement plan are subject to the limitations and restrictions provided for in Article 8 (2), (3) and (4) of Regulation (EEC) No 797/85; Whereas the regional aids referred to in point 8.1.1 of the provisions forwarded must be revised so that they comply with the limitations laid down in Articles 4 and 8 (2) of Regulation (EEC) No 797/85; whereas the Region will accordingly forward a list of regional laws and a summary table grouping the rates of aid to investment where a material improvement plan is or is not submitted; Whereas the financial contribution from the Community to the special aids for the installation of young farmers provided for in point 2 of the Tuscany Region provisions is limited to only those cases satisfying the criteria laid down in Article 7 (1) of Regulation (EEC) No 797/85; whereas only aid granted to young farmers who have attended a course as referred to in point 5.1.1 of the abovementioned provisions may accordingly be reimbursed under Article 7 of that Regulation; Whereas, subject to the above remarks, the measures provided for in the provisions forwarded satisfy the conditions and the objectives of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The provisions contained in Decision No 154 of the Tuscany Region of 10 May 1988, forwarded by the Italian Government pursuant to Article 24 (4) of Regulation (EEC) No 797/85, satisfy the conditions for a Community financial contribution to the common measure provided for in Article 1 of that Regulation, subject to the following conditions: (a) Italy shall ensure, pursuant to point 1.1.2 of the Tuscany Region provisions, that the aids to investments are granted only to farmers practising farming as their main occupation within the meaning of Article 2 (5) of Regulation (EEC) No 797/85; (b) Italy shall ensure that the aids to investments granted to holdings not submitting a material improvement plan comply with the limitations and restrictions provided for in Article 8 (2), (3) and (4) of Regulation (EEC) No 797/85. 2. Italy shall forward to the Commission a list of aids to investments under the laws in force in the Tuscany Region which are subject to the conditions referred to in point G of Decision No 154 of the Tuscany Region of 10 May 1988. 3. The Community financial contribution to the aids for young farmers provided for in point 2 of the Tuscany Region provisions shall be limited to only those cases satisfying the criteria laid down in Article 7 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 1 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1.